Citation Nr: 1232641	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-18 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to August 1999 and from June 2003 to October 2007.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the claim has been transferred to the RO in Indianapolis, Indiana.  

The matter was remanded in February 2011 to afford the Veteran a personal hearing before a Veterans Law Judge at the RO.  That hearing was subsequently held in May 2011 before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral knee disability.  The Veteran maintains that he began to have right and left knee pain during active duty in 2005.  The Veteran further maintains that he sought treatment for the knee pain during service and the knee pain has continued since service to the present time.  

The Veteran's STRs reveal that he was treated for knee pain beginning in 2005.  He was diagnosed with chondromalacia and treated with physical therapy.  A March 2006 STR notes complaints of right medial knee pain.  There was tenderness to palpation over the medial condyle just medial to trochlear groove.  A May 2006 STR notes a diagnosis of patellofemoral syndrome.

A May 2006 physician's memorandum regarding the Veteran's fitness for duty/deployment notes that the Veteran was fit for duty/deployment, but that he had mild patellofemoral syndrome, and that his current temporary profile should be continued.  

A June 2007 post-deployment physical notes that the Veteran's knee pain had gotten worse during his deployment.  The examiner noted an exacerbation of knee pain during his last deployment to Iraq.  

The Veteran filed his claim of service connection in June 2007, several months prior to his discharge from active duty.  At an August 2007 QTC fee basis examination for VA, the Veteran reported pain in both knees, with the right worse than the left.  The Veteran reported grinding, but no weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, or dislocation.  The Veteran does however, report pain in both knees, that was constant and localized, described as aching, sharp, and cramping.  Examination of the knees showed no signs of edema, effusion, weakness tenderness, redness, heat, subluxation or guarding of movement of either knee.  There was no locking pain, genu recurvatum or crepitus noted.  Range of motion of both knees was normal, without any additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Ligaments were stable and menisci were normal.  X-rays of the knees were normal.  The examiner recorded no diagnosis of either knee and reasoned that there was no pathology to render a diagnosis.  

The QTC examiner did not indicate a review of the Veteran's STRs, which are inconsistent with the "non-diagnosis."  As noted above, STRs from 2006 and 2007 note a diagnosis of chondromalacia and/or patellofemoral syndrome in 2006 and complaints of worsening knee pain in 2007.  

Likewise, post-service outpatient treatment reports from 2007, 2008 and 2009 also note continued complaints of bilateral knee pain.  For example, knee arthralgia and/or knee pain is noted in outpatient treatment records from November 2007, November 2008, December 2008, January 2009, and June 2009.  These records also show that the Veteran was fitted with a knee brace and shoe inserts due to knee pain.  

Based on the STRs and the post-service medical records which show ongoing complaints of knee pain since service, and a diagnosis of chronic patellofemoral syndrome during service, the only remaining question, therefore, is whether the Veteran continues to have chondromalacia patella or patellofemoral syndrome, or some other diagnosis to account for his competent and credible complaints of bilateral knee pain since service.  It appears from the record that he does have a currently diagnosed post-service bilateral knee disability, but the QTC examiner indicated no diagnosis with respect to the knees.  Given the inconsistent evidence, and in particular, the fact that the QTC examiner was not provided with the Veteran's records for review in conjunction with the claim, another examination is necessary to determine, what, if any, current disability accounts for the Veteran's ongoing complaints of knee pain since service.  

Because the matter is being remanded, all current VA outpatient records since May 2011 should be obtained and associated with the claims file.  As such, after any additional medical records are obtained and associated with the claims file, the Veteran should be afforded another VA examination to obtain an opinion as to the current diagnosis of the Veteran's bilateral knee pain since service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA outpatient treatment records dated since May 2011.  Also, with appropriate authorization from the Veteran, obtain any private treatment records identified by the Veteran as pertinent to his claim.  

2.  After all additional records are obtained and associated with the claims file, the Veteran should be afforded an examination to evaluate the current nature and etiology of his bilateral knee disability.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed and should record a full history as reported by the Veteran with regard to the onset of his knee pain, the in-service diagnosis of chondromalacia patella and/or patellofemoral syndrome and the Veteran's competent and credible reports of continuity of symptoms since service.  The Veteran should be provided with an opportunity to report the symptoms he experienced in service and thereafter.  

Following evaluation of the Veteran, the examiner must provide a current diagnosis which accounts for his ongoing knee pain since service and in so doing, should opine as to whether the Veteran continues to suffer from the patellofemoral syndrome/chondromalacia patella that he was diagnosed with during service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any currently diagnosed knee condition had its onset during service and/or is related to the knee pain in service, regardless of the cause.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  The examiner must keep in mind that any breaks in service during which there is a lack of treatment in service for knee pain does not mean that the claimed knee pain did not exist.  The Veteran is competent to report that he started experiencing knee pain in service, and the examiner is directed to assume for the purposes of this opinion that his statements in that regard are credible.  

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, return the report as insufficient.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the record assembled for appellate review.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the SOC, and provides an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

